Title: To George Washington from Major General Israel Putnam, 30 May 1777
From: Putnam, Israel
To: Washington, George



Dear General
Peeks Kill [N.Y.] 30th May 1777

By Capt. Mitchell and two other Gentlemen who went (the day before Yesterday) to New York, with a Flagg (to exchange some of the Inhabitants of this Neighberhood, who had a great desire to go in; for some of the Citizens who were equally desirous to come out) we have the following Intelligence Vitz.
That while he Lay in the River with the Flagg (for they would not suffer him to go on shore) he saw 8 ships sail from New York, full of Troops part of which he saw embark, that the Decks and all round the sides of the Vessels, were full of Artillary and Waggons; one of the ships Riggd for the Conveniance of Transporting Horses—that there was hay on Board, and the Decks fill’d with Horses—an officer came on Board, who stiled himself Aid-de-Camp to Lord Howe, (suppose meaning Genl Howe) when Capt. Mitchell, enquired of him if there was any probability of doing the Business he came upon, he reply’d that his Lordship had Business of too much Importance on hand, to attend to such Trifling affairs—Orderd him to Weigh Anchor and depart Immediately—

there was no Communication from any of the ships to the shore, only by the man of War’s Barges—he says there were 4 sail came up from Gibut Island, with Troops, on board verry Raggid and Dirty, without any Uniform—There was a Boson of a Row Gally with him who told him they were a Reinforcement from the West Indies, which had been Garisoning there—and they were Reliev’d by Recruits and negroes sent from here—Capt. Mitchell Counted 150 sail in the North River But the Boson told him there were only two ships and a Row Gally to Cruise in the River this summer, some time afterwards a Midshipman came on Board and Confirm’d it.
By several deserters from Kings Bridge we Learn that the Core Late Rogers’s Rangers are all orderd to New York supposed to embark for sea.
We have at this Post and its dependants, (exclusive of the Forts above) a Little upwards of 2000 men—about 250 (which is all the Barracks will hold) is Just going into the Innoculation, and some at Fish Kills getting ready to Join their Regiments.
There is a Detachment here from Rhode Island under the Command of Major Ward, part of the Regiment (he says) is with you—I shall detain him here till I Receive your Directions—as soon as I got here I sent an Express Immediately to Colo. shuldon to order him on, but none of his Regiment as yet has arrived—I have directed General Parsons to send on the Troops as fast as they can be Collected—I have been to View the situation of Fort’s Montgomery & Constitution—and the works in the River—the Chevaux de frieze’s are sinking verry well, we have not as yet Constructed any way of Fixing the Boom.
General Geo: Clinton—and one Lieut. Mechin (who has the direction of sinking the Chevaux de frieze) thinks it will require a Large number of Anchors and Cables for the Boom—Altho’ they as well as I, think it Necessary there should be many more to the Chain than it now has—I have orderd the ships to be Immediately Man’d and fall down near Fort Montgomery to cover the Chain—the small Armed Vessels and Gallies I shall order to Cruise down the River to prevent the men from the Enemy’s Gally’s to Plunder the Inhabitants near the shore, which they have done most shamefully of Late.
I think the Torys have play’d no small game here this Winter, I hope however to put some stop to thier Career, by sending down scouting parties round their Lines Continually which (in my oppinion) has hitherto been too much Neglected.
I shall endeavour (by sending in some of the Country people whom I can depend on) to Learn the strength and particular situation of the Troops above Kings bridge, and will Immediately acquaint your Excellency with it, and receive your farther directions—I had forgot

to mention that I had Receiv’d your favor of the 24th Inst. I am Dear General with much esteem Your Most obt Hume servt

Israel Putnam

